DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to RCE filed 3/22/2022. Claims 1,2,4-8, 10, 12, 16, 17, 19, 20, 23-29 are allowed (renumbered: 1-20) whereas 3, 9, 11, 13, 14, 15, 18, 21 & 22 are cancelled without prejudice.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/06/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendments was given in an electronic communication dated June 14, 2022  with applicant's attorney Mr. Andrew Floam
AMENDMENTS TO THE CLAIMS
Listing of Claims: 
1.	(Currently Amended) A method comprising: 
obtaining, by a client device, a plurality of multipath policy recommendations for an application operating via the client device, wherein each multipath policy recommendation of the plurality of multipath policy recommendations includes an origin indicator identifying a source from which each multipath policy recommendation is obtained, and wherein the obtaining includes performing at least one Domain Name System (DNS) service (SRV) record request for a domain to determine one or more sub-domains associated with the domain and performing at least one DNS text (TXT) resource record request for at least one sub-domain of the one or more sub-domains to obtain at least one multipath policy recommendation for the application that is associated with the at least one sub-domain;
combining, by the client device, the plurality of multipath policy recommendations based, at least in part, on the origin indicator included in each multipath policy recommendation to generate a policy enforcement decision, wherein the policy enforcement decision identifies, at least in part, one or more network paths that are to be utilized for one or more packet flows associated with the application, wherein each of the one or more network paths is associated with an access network type; and
enforcing the policy enforcement decision via a transport layer of the client device for  the one or more packet flows associated with the application.

2.	(Original) The method of Claim 1, wherein enforcing the policy enforcement decision comprises:
selecting the one or more network paths for communicating the one or more packet flows associated with the application; and
transmitting the one or more packet flows associated with the application via the one or more network paths.

3.	(Canceled) 

4.	(Currently Amended) The method of Claim 1, wherein an origin indicator of at least one multipath policy recommendation of the plurality of multipath policy recommendations indicates that the at least one multipath policy recommendation is recommended by [[a]] an authoritative source for the application.
 
5.	(Previously Presented) The method of Claim 1, wherein an origin indicator of at least one multipath policy recommendation of the plurality of multipath policy recommendations indicates that the at least one multipath policy recommendation is recommended by a non-authoritative source for the application.
 
6.	(Previously Presented) The method of Claim 5, where the origin indicator of the at least one multipath policy recommendation of the plurality of multipath policy recommendations indicates that the at least one multipath policy recommendation is recommended for an enterprise domain.

7.	(Currently Amended) The method of Claim 1, wherein each multipath policy recommendation of the plurality of multipath policy recommendations is provided in a corresponding DNS resource record.

8.	(Currently Amended) The method of Claim 7, where each multipath policy recommendation of the plurality of multipath policy recommendations is encoded in a DNS TXT resource record.

9.	(Canceled)
10.	(Previously Presented) The method of Claim 1, wherein the combining is performed via an application function of the client device, the method further comprising:
	configuring, by the application function, one or more settings of a transport services Application Programming Interface (API) based on the policy enforcement decision;
	providing, by the application function, the one or more settings of the transport services API to the transport layer of the client device; and
	configuring the transport layer to enforce the policy enforcement decision.

11.	(Canceled)

12.	(Previously Presented) The method of claim 1, further comprising:
	providing, by a transport services Application Programming Interface (API) of an application function of the client device, and indication that the transport layer of the client device is to generate the policy enforcement decision, wherein the combining is performed via the transport layer of the client device.

13.	(Canceled) 
14.	(Canceled) 
15. 	(Canceled) 

16.	(Currently Amended) One or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to perform operations, comprising:
obtaining, by a client device, a plurality of multipath policy recommendations for an application operating via the client device, wherein each multipath policy recommendation of the plurality of multipath policy recommendations includes an origin indicator identifying a source from which each multipath policy recommendation is obtained, and wherein the obtaining includes performing at least one Domain Name System (DNS) service (SRV) record request for a domain to determine one or more sub-domains associated with the domain and performing at least one DNS text (TXT) resource record request for at least one sub-domain of the one or more sub-domains to obtain at least one multipath policy recommendation for the application that is associated with the at least one sub-domain; 
combining, by the client device, the plurality of multipath policy recommendations based, at least in part, on the origin indicator included in each multipath policy recommendation to generate a policy enforcement decision, wherein the policy enforcement decision identifies, at least in part, one or more network paths that are to be utilized for one or more packet flows associated with the application, wherein each of the one or more network paths is associated with an access network type; and
enforcing the policy enforcement decision via a transport layer of the client device for the one or more packet flows associated with the application.

17.	(Original) The media of Claim 16, wherein enforcing the policy enforcement decision comprises:
selecting the one or more network paths for communicating the one or more packet flows associated with the application; and
transmitting the one or more packet flows associated with the application via the one or more network paths.

18.	(Canceled) 

19. 	(Currently Amended) A client device comprising:
	at least one memory element for storing data; and
	at least one processor for executing instructions associated with the data, wherein executing the instructions causes the client device to perform operations, comprising:
obtaining a plurality of multipath policy recommendations for an application operating via the client device, wherein each multipath policy recommendation of the plurality of multipath policy recommendations includes an origin indicator identifying a source from which each multipath policy recommendation is obtained, and wherein the obtaining includes performing at least one Domain Name System (DNS) service (SRV) record request for a domain to determine one or more sub-domains associated with the domain and performing at least one DNS text (TXT) resource record request for at least one sub-domain of the one or more sub-domains to obtain at least one multipath policy recommendation for the application that is associated with the at least one sub-domain; 
combining the plurality of multipath policy recommendations based, at least in part, on the origin indicator included in each multipath policy recommendation to generate a policy enforcement decision, wherein the policy enforcement decision identifies, at least in part, one or more network paths that are to be utilized for one or more packet flows associated with the application, wherein each of the one or more network paths is associated with an access network type; and
enforcing the policy enforcement decision via a transport layer of the client device for the one or more packet flows associated with the application.

20.	(Previously Presented) The client device of Claim 19, wherein enforcing the policy enforcement decision comprises:
selecting the one or more network paths for communicating the one or more packet flows associated with the application; and
transmitting the one or more packet flows associated with the application via the one or more network paths.

21.	(Canceled) 
22.	(Canceled)

23.	(Previously Presented) The method of Claim 1, wherein a particular multipath policy recommendation of the plurality of multipath policy recommendations identifies an access network type that is preferred for the one or more packet flows associated with the application.

24.	(Previously Presented) The method of Claim 23, wherein the particular multipath policy recommendation further comprises an access network type that is to be avoided for the one or more packet flows associated with the application.

25.	(Previously Presented) The method of Claim 1, wherein the plurality of multipath policy recommendations includes a first multipath policy recommendation that includes a first origin indicator identifying a first source from which the first multipath policy recommendation is obtained and a second multipath policy recommendation that includes a second origin indicator identifying a second source from which the second multipath policy recommendation is obtained, and wherein the first source is different than the second source.

26.	(Previously Presented) The method of Claim 25, wherein the combining is based on the first multipath policy recommendation that identifies the first source taking precedence over the second multipath policy recommendation that identifies the second source.

27.	(Previously Presented) The method of Claim 26, wherein the first source is an application provider of the application and the second source is an enterprise network with which the client device is connected.

28.	(Previously Presented) The method of Claim 25, wherein the first origin indicator identifies the first source as a Domain Name System-as-an Authoritative Source (DNS-AS) server and the second origin indicator identifies the second source as a proxy DNS server.

29.	(New)	The client device of Claim 19, wherein a particular multipath policy recommendation of the plurality of multipath policy recommendations identifies an access network type that is preferred for the one or more packet flows associated with the application.

Reasons for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as amended. 
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or fairly suggest at least “at least one memory element for storing data; and at least one processor for executing instructions associated with the data, wherein executing the instructions causes the client device to perform operations, comprising: obtaining a plurality of multipath policy recommendations for an application operating via the client device, wherein each multipath policy recommendation of the plurality of multipath policy recommendations includes an origin indicator identifying a source from which each multipath policy recommendation is obtained, and wherein the obtaining includes performing at least one Domain Name System (DNS) service (SRV) record request for a domain to determine one or more sub-domains associated with the domain and performing at least one DNS text (TXT) resource record request for at least one sub-domain of the one or more sub-domains to obtain at least one multipath policy recommendation for the application that is associated with the at least one sub-domain; combining the plurality of multipath policy recommendations based, at least in part, on the origin indicator included in each multipath policy recommendation to generate a policy enforcement decision, wherein the policy enforcement decision identifies, at least in part, one or more network paths that are to be utilized for one or more packet flows associated with the application, wherein each of the one or more network paths is associated with an access network type; and enforcing the policy enforcement decision via a transport layer of the client device for the one or more packet flows associated with the application”, as substantially described in independent claims 1, 16, 19. These limitations, in combination with the remaining limitations of claims 1, 16, and 19 are neither suggested nor taught alone or in combination by the prior art of record.
Patentability of the claims relate to each of the claims as a whole and not to any particularly claimed feature or group of features. It is the combination of claimed features as a whole in each of the allowed claims that have been found to be statutory, enabled, definite, novel, and non-obvious.
Each dependent claim, even when not specifically addressed herein, has been found to include a combination of features such that each dependent claim is neither anticipated nor obvious over the arts of record, and the test for patentability has been properly applied to each allowed dependent claim. Thus, the patentability of the dependent claims is not based solely on their dependency on an allowed independent claim. In other words, each of the claims sets forth the inventors’ contribution with particularity, and each claim is allowable in light of the complete language of the claim, as well as equivalents.

Interpreting the claims in light of the specification, updated search, based on applicant's argument filed on 03/22/2022, and further in lieu of examiner's amendments, the examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in the aforementioned claim set. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFTAB N. KHAN whose telephone number is (571)270-5172.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AFTAB N. KHAN/
Primary Examiner, Art Unit 2454